Citation Nr: 1218860	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and February 2011 rating decisions by the RO. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that this case must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In a February 2011 statement, the Veteran argued that the November 2010 VA audiological examination was inadequate for rating purposes.  Specifically, he stated that the VA examiner was biased and "grossly prejudicial in her report."  He also alleged that she "made rulings and arrived at conclusions (legal and factual) well beyond the purpose of the examination and . . . the scope of her authority." 

Upon review, the November 2010 VA examiner provided a list of potential inadequacies with the statements from the Veteran's private physicians and his  private audiological examination reports.  While the RO did not request that the VA examiner provide an opinion on this matter, her statements do not necessarily demonstrate bias or render the examination inadequate.  

Nevertheless, the Veteran appears to be arguing that his hearing loss is more severe than demonstrated in the November 2010 VA examination report.  Accordingly, the Board finds that an additional VA examination is necessary. See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

The Board also notes that the Veteran submitted a September 2010 private audiometric examination report from the Cape Cod Hearing Center.  

A review of this report and the accompanying letter reveals that the Veteran's word recognition scores were recorded at MCL (most comfortable listening level) and his puretone threshold at the 3000 Hz range was not recorded. 

Evaluations of defective hearing are based upon organic impairment of hearing acuity as measured, in part, by the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. Speech recognition ability must be measured using the Maryland CNC word list. On remand, the Veteran remains free to submit additional evidence which fits these criteria. C.f. Savage v. Shinseki, 24 Vet. App. 259 (2011). 

Finally, the Board notes the TDIU claim is inextricably intertwined with the increased rating for hearing loss claim, as the resolution of that claim might have bearing upon the claim for TDIU. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his hearing loss since August 2008.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Boston VAMC and any private treatment he received from Cape Cod Hearing Center.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder

2.  The RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss disability. The examination should not be conducted by the VA examiner who performed the November 2010 examination. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail. The claims file and a copy of this remand should be provided to the examiner for review. 

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities. Complete rationale for all opinions expressed should be included in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


